Order, Supreme Court, New York County (Carol Huff, J.), entered August 12, 1994, which granted defendant-respondent’s motion for a change of venue from New York County to Westchester County pursuant to CPLR 510 (3), unanimously affirmed, without costs.
*104The IAS Court properly exercised its discretion in changing venue to Westchester County, where the cause of action arose, the majority of material witnesses work or reside, the police records are located, and plaintiff received most of his medical treatment (Toro v Gracin, 148 AD2d 364). Nor was the motion untimely (supra; compare, Lalka v Massafra, 167 AD2d 265, 266). Concur—Sullivan, J. P., Ellerin, Asch, Nardelli and Williams, JJ.